REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-2, 4-25, 27, and 30-32 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The method claims were already indicated allowable for reasons indicated in Non-Final Rejection mailed on 11/19/2021.  The product claims have been amended to reflect the unique structural feature that would result from the allowed method but cannot be achieved with the methods the cited prior art references.  Zacharias et al. (US 2006/0161129) discloses a disposable absorbent article having undulating waist opening edges (14 & 28) that have same undulations in both the front waist region and the back waist region ([0015]).  However, Zacharias also discloses that the waistband (72) has an edge (74) that is straight so as to be visually distinguishable from the undulating waist opening edges (14 or 28, see [0033]), thus teaching away from the currently claimed invention where the waistband and the panel material edge that are cut together and collinear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        17 March 2022